Citation Nr: 0429058	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for non-
Hodgkin's lymphoma (NHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1945 to December 
1946.

This appeal is from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which implemented a February 2000 
decision of the Board of Veterans' Appeals granting service 
connection for non-Hodgkin's lymphoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This appeal is from the initial disability rating of non-
Hodgkin's lymphoma in conjunction with an initial grant of 
service connection.  Consequently, the rating can be staged 
during the period from the effective date of service 
connection to the present in accordance with the facts.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In his August 2003 substantive appeal, the veteran reported 
treatment in the past several years at the VA outpatient 
clinic in Morris Plains, New Jersey.  He provided the name of 
the treating physician and a phone number, which is actually 
for the Morristown VA OPC.  The RO did not obtain the 
records.

The veteran asserts that multiple of his medical conditions 
are residuals of his NHL or of the radiation therapy and 
chemotherapy for it.  Specifically, he asserts that 
hypothyroidism, first documented after completion of his 
cancer therapy, is a residual, and that two strokes, a 
cardiac arrhythmia, squamous cell carcinoma, seborrheic 
keratoses, and a lump in his right biceps are all residuals 
of his NHL.  Non-Hodgkin's lymphoma that is not active or 
under treatment is rated based on residuals once all 
treatments have been completed for at least six months.  
38 C.F.R. § 4.118, Diagnostic Code 7715 Note (2004).

The rating schedule does not specifically identify residuals 
of NHL.  The December 2003 VA examination performed in 
conjunction with the veteran's claim found the veteran's NHL 
to be in remission, but it was uninformative whether the 
veteran has any residuals of the disease or of its treatment.  
Whereas rating the disorder must rely on medical advice to 
identify residuals of NHL, the examination report is not 
responsive to the rating criteria.  The other medical 
evidence or record documents multiple medical conditions and 
the remission of his NHL, but it is likewise uninformative 
whether any of the several medical conditions are residuals 
of the NHL or of its treatment.

The statement of the case (SOC) noted that a medical provider 
had not responded to a June 2000 letter requesting medical 
information.

VA General Counsel has opined that issues arising from a 
notice of disagreement with an initial disability rating are 
not subject to the notice provisions of the VCAA.  VAOPGCPREC 
8- 2003 (notice and evidence development requirements in 
issues arising in an NOD governed by 38 U.S.C. § 7105(d), and 
not 38 U.S.C. § 5103(a)).  Even so, VA is obligated to 
perform any necessary development of an issue once a claimant 
files an NOD, 38 C.F.R. § 19.26 (2003), and the General 
Counsel did not address the application of the remaining 
duties to assist in the development of evidence under the 
VCAA.  VAOPGCPREC 8-2003.  Without authoritative exclusion of 
the development elements of the VCAA, it is prudent to 
implement them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient records from 
1996 to the present from VA Outpatient 
Clinic, Morristown, New Jersey, and 
associate any information obtained with 
the claims file.

2.  Schedule the veteran for a physical 
examination to identify all residuals of 
non-Hodgkin's lymphoma, including 
residuals of past treatment for NHL.  The 
examiner is to make a complete review of 
systems, current diagnoses, and problems 
of the veteran.  Provide the examiner 
with the claims file to enable a 
longitudinal review of the veteran's 
medical history.  The examiner is provide 
an opinion as to each of the veteran's 
current diagnoses, whether it is less 
than, equal to, or greater than 50 
percent likely that it is a residual of 
NHL or of treatment for NHL.

3.  Readjudicate the issue of higher 
initial rating for non-Hodgkin's 
lymphoma, considering whether the rating 
must be staged, see Fenderson, 12 Vet. 
App. 119.  If the claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



